Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
---Reference numbers “208C”, “211”, “226”, “212”, “222” and “252” disclosed in the specification are not shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
---Reference numbers “236” and “237” shown in the drawings are not mentioned in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
The Office notes multiple possible typos and incongruities between the drawings and the specification. In particular, in Fig. 2 reference number “250” listed in the specification as “first compartment” does not seem to match the disclosure. As best understood by the Office, in Fig. 2 reference number “250” should be “252” indicating “the second compartment” and the “first compartment 250” must be shown in the drawings. Additionally, it is possible that the specification contains a typo with reference number “208C” which is not shown in the drawings but appears to correspond to reference number “208A” which is shown in at least Fig. 2. The Office requests clarification and that the drawings and the specification are reviewed for accuracy.        
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: 
---The abstract exceeds the range of 50 to 150 words in length.   
Correction is required.  See MPEP § 608.01(b).

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
---The Office notes multiple possible typos and incongruities between the drawings and the specification. Additionally, multiple typos with elements using .

Claim Objections
Claim 1 is objected to because of the following informalities:  
---In claim 1, L15 “position,;” ; notice the use of both comma “,” and semicolon “;”). The Office suggest to use only one of the two symbols.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
---“closure member” in claim 1 and applicable dependent claims, being interpreted as being “a movable body” and equivalents thereof (see at least Paras. [0010-0011]).
---“retainer” in claim 1 and applicable dependent claims, being interpreted as being “a ball” and equivalents thereof (see at least Para. [0021]).
---“stimulus responder” in claim 1 and applicable dependent claims, being interpreted as being “a temperature responsive portion” and equivalents thereof (see at least Para. [0032]).


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in L10, L13 and L17 “a
Claim 3 recites the limitation "the cross-sectional area of the first surface fraction" and “the cross-sectional area of the second surface fraction” in L3-4 . Notice that these limitations is/are not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 4 recites “an absence of receiving of a predetermined stimulus” in L6 and “a predetermined stimulus” in L11, however these limitations are already recited in intervening claim 1. It is unclear and indefinite if the latter recited limitations are the same as the previously recited limitations or if they are distinct. Based on the record, the Office will assume that they are the same. The Office suggests that the latter recited elements are amended to use the article “the” instead of “a/an” to indicate that they are all the same element.
 Claim 7 recites the limitation "the material of construction” in L4. Notice that this limitation is/are not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim(s) 2-7, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girouard (US 9,121,521) in view of Taku (US 6,367,499).
Regarding claim 1, as best understood by the Office, Girouard (US 9,121,521) teaches in Figs. 1-16 (see at least Fig. 10-13 and 15-16) of a valve apparatus (valve 10) comprising: a body (body 20) including an inlet (inlet 17), an outlet (outlet 18), and a fluid passage (passageway 30) extending from the inlet to the outlet; a closure member (sealing member 160 configured as movable valve body) displaceable, relative to the fluid passage, from a closed position (see at least Fig. 11) to an open position (see at least Fig. 13) for effecting fluid communication between the inlet and the outlet; a retainer (ball 15 retaining the valve member 160) for retaining the closure member in the closed position; and an actuator (see the temperature responsive triggering assembly which includes at least a spring biased trigger assembly 130 and a temperature responsive actuator 100) including a stimulus responder (see the temperature responsive trigger 100 configured to include a shape memory alloy wire 106) for receiving a predetermined stimulus (heat such as fire) and effecting release of the closure member from retention by the retainer in response to the receiving of a predetermined stimulus (when sufficient heat such as from a fire occurs in the vicinity of the actuator 100, the shape memory alloy 106 changes shape which in turn pulls the spring biased trigger 130, which frees the ball retainer 15 and allows the valve member 160 to move to the open position to vent pressure from the inlet to the outlet, this prevents a possible explosion from occurring in tank 200); wherein the closure member, the retainer, and the stimulus responder are co- operatively configured such that: while there is an absence of receiving of a predetermined stimulus by the stimulus responder, The device of Girouard fails to disclose that the valve member 160 is affected by pressure difference acting on opposite surfaces of the valve 160 with fluid being supplied from the inlet side to the opposite side having the limitations “and (ii) the pressurized fluid is communicated to a second surface fraction of the closure member with effect that the displacement, being urged by the pressurized fluid communicated to the first surface fraction, is opposed;  with effect that a resultant unbalanced force effects displacement of the closure member to the open position”. However, valves that comprises the claimed structure/function are known in the art. 
Taku (US 6,367,499) teaches in Figs. 3-5 of a temperature responsive valve assembly 1 that comprises at least a valve piston 5 that is held in the biased closed position by a temperature responsive actuator and trigger assembly (soluble alloy 7 and spring 4). When sufficient heat affects the actuator, the piston 5 moves to the open position to relief pressure from the inlet 212 to outlet 215. One of ordinary skill in the art can recognize that, both the valve of Girouard and Taku are safety devices meant to actuate when a fire/high-temperature occurs to relief pressure from a pressure source/tank and that throughout their service life, these devices are kept ready in a closed position by the temperature responsive actuator and trigger assemblies and that the force acting on the inlet/high pressure side of the valve-member/piston can vary due to tank being filled/used or due to ambient temperature changes. As noted by Taku, see at least C1 L6 – C2 L63 and C5 L1 – C6 L56, creep may occur on the temperature responsive actuator and trigger assembly which can cause premature failure of the device, which is unacceptable on a safety device. Taku’s invention addresses this issue by configuring the piston 5 to include a path 57 that fluidly communicates the inlet fluid pressure with the opposite side of the piston and by configuring the first pressure receiving surface 561 and the opposite second pressure receiving surface 562 to be either the same size/area/diameter or have first surface 561 be larger than the second surface 562 which allows to fluid pressure from the inlet to act on the opposite side of the piston to lower or cancel its own opening force unless a pressure/force difference overcomes the closing bias. This pressure difference feature aids in reducing creep effects and prevents premature failure, thus enhancing the service life of the device. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively field to modify the sealing/valve member 160 of the device of Girouard to include a pressure difference feature, similar to the one as taught by Taku wherein the piston/valve member comprises an internal path 57 that fluidly communicates the inlet fluid pressure with the opposite side of the piston/valve member and wherein a first pressure receiving surface 561 of the piston/valve (the one that faces the inlet pressure) and the opposite second pressure receiving surface 562 of the piston/valve to be either the same size/area/diameter or have first surface 561 be larger than the second surface 562, since such a modification allows for fluid pressure acting on the first surface to be in fluid communication with the opposite second surface which aids in reducing creep effects acting on the device, which prevents premature failure, thus enhancing the service life of the device. Thus, the device of the combination of Girouard of Taku meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the valve apparatus as claimed in claim 1; wherein: the body defines a first compartment (see in at least Figs. 11 and 13 of Girouard the chamber defined by inlet 17, see also chamber 214 in Figs. 3-5 of Taku) within which the communication of the pressurized fluid to the first surface fraction is effected, and also defines a second compartment (see in at least Figs. 11 and 13 of Girouard the opposite chamber where valve 160 slide into when moved to the open position, see also chamber 8 in Figs. 3-5 of Taku) within which the communication of the pressurized fluid to the first surface fraction is effected; the closure member includes a closure member passage (see path 57 of Figs. 3-5 of Taku); the inlet, the first compartment, the closure member passage, and the second compartment are co-
Regarding claim 3 and the limitation of the valve apparatus as claimed in claim 1; wherein: the cross-sectional surface area of the first surface fraction exceeds the cross- sectional surface area of the second surface fraction; the device of the combination meets this limitation with Taku teaching of an embodiment where the first surface 561 is larger than the second surface 562 (see at least C5 L63 – C6 L10).  
Regarding claim 4 and the limitation of the valve apparatus as claimed in claim 1; wherein: the retainer, and the stimulus responder are co-operatively configured such that: while there is an absence of receiving of a predetermined stimulus by the stimulus responder, the retainer is retained by the stimulus responder for preventing displacement of the closure member from the closed position to the open position; and while the retainer is being retained by the stimulus responder, in response to receiving of a predetermined stimulus by the stimulus responder, the retainer becomes released from the retention by the stimulus responder such that the retention of the closure member by the retainer becomes defeatable; the device of the combination meets this limitation as shown in at least Figs. 10-13 of Girouard with the device being maintained in a ready position until it is actuated when a fire occurs in the vicinity of the device.   
Regarding claim 5 and the limitation of the valve apparatus as claimed in claim 1; wherein: the inlet, the closure member, and the retainer are co-operatively configured such that, while the retainer is released from the retention by the stimulus responder, 
Regarding claim 6 and the limitation of the valve apparatus as claimed in claim 1; wherein the predetermined stimulus includes heat; the device of the combination meets this limitation with Girouard teaching that the temperature responsive trigger 100 is configured to include a shape memory alloy wire 106 which changes shape when affected by fire/heat (see at least C8 L31-L63).  
Regarding claim 7 and the limitation of the valve as claimed in claim 1; wherein: the stimulus responder includes a temperature responsive portion (a shape memory alloy wire 106); and the material of construction of the temperature responsive portion includes shaped memory alloy material; the device of the combination meets this limitation with Girouard teaching that the temperature responsive trigger 100 is configured to include a shape memory alloy wire 106 which changes shape when affected by fire/heat (see at least C8 L31-L63). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753